REQUESTED BY: Senator Don Wesely Member of the Legislature District No. 26 Room 808 State Capitol Lincoln, Nebraska 68509
Dear Senator Wesely:
In response to your request for an opinion from this office, dated January 28, 1982, in regard to the need for the Consumer Protection Act to apply to loan brokers in addition to Neb.Rev.Stat. §§ 45-189 to 45-193 (Supp. 1981), please be advised that it is the opinion of this office that the Consumer Protection Act should continue to be applicable to loan brokers. In light of our previous response to you in this matter, the possibility exists that a court would hold that a particular activity sought to be stopped pursuant to an action brought under the Consumer Protection Act was already regulated by the Department of Banking and Finance pursuant to Neb.Rev.Stat. §§ 45-189 et seq. (Supp. 1981), thereby exempting the activity from the coverage of the Consumer Protection Act, even though the Department of Banking and Finance had questionable authority to regulate the particular activity involved.
Although as a practical matter, due to the financial constraints on this office and the limited staff of the Consumer Protection Division of this office, the regulation of loan brokers will be primarily left to the Department of Banking and Finance, there are situations imaginable where the ability of the Attorney General's Office to use civil investigative demands and to seek civil penalties, for which provision is made in the Consumer Protection Act, would be more effective in achieving the desired ends than would the investigatory and enforcement capabilities legislatively authorized for the Department of Banking and Finance under §45-189 et seq.
If we can be of any further assistance, please advise.
Very truly yours,
PAUL L. DOUGLAS Attorney General
Mark D. Starr Assistant Attorney General